                       Case 21-50228-KBO            Doc 8     Filed 04/30/21       Page 1 of 3

                          UNITED STATES BANKRUPTCY COURT
                                   District of Delaware
                               824 Market Street, 3rd Floor
                                  Wilmington, DE 19801
In Re:                                                     Bankruptcy Case No.: 19−12153−KBO
Bayou Steel BD Holdings, L.L.C.
     Debtor                                                Bankruptcy Chapter: 7
__________________________________________

George L. Miller

        Plaintiff                                          Adv. Proc. No.: 21−50228−KBO

        vs.

Scrap Connection

        Defendant(s)

                                               ENTRY OF DEFAULT

      It appears from the record that the following defendant(s) failed to plead or otherwise defend in this case as
required by law.

           Defendant's Name: Scrap Connection




        Therefore, default is entered against the defendant(s) as authorized by Federal Rule of Bankruptcy Procedure
7055.




                                                                    Una O'Boyle, Clerk of Court


Date: 4/28/21                                                   By: Sara Hughes, Deputy Clerk




(VAN−431)
                                 Case 21-50228-KBO                     Doc 8         Filed 04/30/21              Page 2 of 3
                                                              United States Bankruptcy Court
                                                                   District of Delaware
Miller,
      Plaintiff                                                                                                        Adv. Proc. No. 21-50228-KBO
Scrap Connection,
      Defendant
                                                     CERTIFICATE OF NOTICE
District/off: 0311-1                                                  User: admin                                                                 Page 1 of 2
Date Rcvd: Apr 28, 2021                                               Form ID: van431                                                            Total Noticed: 3
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Apr 30, 2021:
NONE
Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
ust                    + Email/Text: USTPRegion03.WL.ECF@USDOJ.GOV
                                                                                        Apr 28 2021 20:13:00      U.S. Trustee, Office of United States Trustee, J.
                                                                                                                  Caleb Boggs Federal Building, 844 King Street,
                                                                                                                  Suite 2207, Lockbox 35, Wilmington, DE
                                                                                                                  19801-3519
ust                    + Email/Text: USTPRegion03.WL.ECF@USDOJ.GOV
                                                                                        Apr 28 2021 20:13:00      U.S. Trustee, Office of the United States Trustee,
                                                                                                                  J. Caleb Boggs Federal Building, 844 King Street,
                                                                                                                  Suite 2207, Lockbox 35, Wilmington, DE
                                                                                                                  19801-3519
ust                    + Email/Text: USTPregion16.LA.ECF@USDOJ.GOV
                                                                                        Apr 28 2021 20:13:00      United States Trustee (SV), 915 Wilshire Blvd,
                                                                                                                  Suite 1850, Los Angeles, CA 90017-3560

TOTAL: 3


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
dft                            Scrap Connection

TOTAL: 1 Undeliverable, 0 Duplicate, 0 Out of date forwarding address


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Apr 30, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on April 28, 2021 at the address(es) listed below:
Name                               Email Address
                          Case 21-50228-KBO                   Doc 8        Filed 04/30/21     Page 3 of 3
District/off: 0311-1                                         User: admin                                     Page 2 of 2
Date Rcvd: Apr 28, 2021                                      Form ID: van431                                Total Noticed: 3
Andrew W. Caine
                           on behalf of Plaintiff George L. Miller acaine@pszyjw.com

Bradford J. Sandler
                           on behalf of Plaintiff George L. Miller bsandler@pszjlaw.com

George L. Miller
                           gmiller@mctllp.com lcromley@mctllp.com;msilveira@mctllp.com;de22@ecfcbis.com

Peter J Keane
                           on behalf of Plaintiff George L. Miller pkeane@pszjlaw.com


TOTAL: 4
